
	
		I
		111th CONGRESS
		2d Session
		H. R. 5030
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Ms. Bean (for
			 herself, Mr. Kind,
			 Mrs. Halvorson,
			 Ms. Markey of Colorado, and
			 Mr. Nye) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  distributions from 529 plans for the payment of student loans.
	
	
		1.Short titleThis Act may be cited as the
			 College Savings Flexibility Act of
			 2010.
		2.529 plan
			 distribution for student loan payments
			(a)In
			 generalParagraph (3) of
			 section 529(e) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(C)Temporary rule
				for student loansFor
				purposes of this paragraph, any interest or principal paid after December 31,
				2009, and before January 1, 2015, with respect to a qualified education loan
				(as defined in section 221) with respect to a designated beneficiary shall be
				treated as a qualified higher education
				expense.
					.
			(b)Conforming
			 amendments
				(1)Subparagraph (A) of section 72(t)(7) of
			 such Code is amended by inserting determined without regard to
			 subparagraph (C) thereof after section 529(e)(3).
				(2)Clause (i) of
			 section 530(b)(2)(A) of such Code is amended by inserting determined
			 without regard to subparagraph (C) thereof after section
			 529(e)(3).
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2009.
			
